—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Dunne, J.), imposed August 19, 1992, upon his conviction of criminal sale of a controlled substance in the second degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). We have, however, examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.